Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to the
                          Illinois Official Reports                       accuracy and
                                                                          integrity of this
                                                                          document
                                 Appellate Court                          Date: 2018.04.03
                                                                          15:38:29 -05'00'




                  Kotara, LLC v. Schneider, 2018 IL App (3d) 160525



Appellate Court      KOTARA, LLC, an Illinois Limited Liability Company, and
Caption              BRAIDKOT, LTD., an Illinois Corporation, Plaintiffs-Appellants and
                     Cross-Appellees, v. ANN L. SCHNEIDER, in Her Official Capacity
                     as Secretary of Transportation, Defendant-Appellee and Cross-
                     Appellant.



District & No.       Third District
                     Docket Nos. 3-16-0525, 3-16-0772 cons.



Filed                January 18, 2018



Decision Under       Appeal from the Circuit Court of Will County, No. 12-MR-978; the
Review               Hon. Roger D. Rickmon, Judge, presiding.



Judgment             Affirmed.


Counsel on           Langdon D. Neal, Lenny D. Asaro, and Charlotte M. Huffman, of
Appeal               Neal & Leroy, LLC, of Chicago, for appellants.

                     Lisa Madigan, Attorney General, of Springfield (Amanda Ripp,
                     Special Assistant Attorney General, of Walker Wilcox Matousek,
                     LLP, of Chicago, of counsel), for appellee.
     Panel                    PRESIDING JUSTICE CARTER delivered the judgment of the court,
                              with opinion.
                              Justices Lytton and O’Brien concurred in the judgment and opinion.


                                               OPINION

¶1          Plaintiffs, Kotara, LLC, and Braidkot, Ltd., filed a complaint in the trial court for
       mandamus relief, seeking to compel defendant, Ann L. Schneider, in her official capacity as
       Secretary of Transportation, to file an eminent domain action as to certain real property that
       was allegedly owned by plaintiffs and taken by defendant for a road-widening project. After
       a bench trial on the mandamus complaint, the trial court ruled in favor of defendant, denied
       plaintiffs’ claim for mandamus relief, and awarded defendant costs of suit. Defendant filed a
       posttrial motion seeking to impose Illinois Supreme Court Rule 137 (eff. July 1, 2013)
       sanctions (frivolous litigation) against plaintiffs and to set the amount of costs awarded. The
       trial court denied defendant’s request for sanctions and set the award of costs at a much lower
       amount than defendant had requested. Both sides appeal. Plaintiffs challenge the trial court’s
       bench-trial ruling (appeal), and defendant challenges the trial court’s denial of its request for
       sanctions and the amount of costs that the trial court awarded (cross-appeal). We affirm the
       trial court’s judgment.

¶2                                                FACTS
¶3          Plaintiffs owned certain real property (the whole property or the property) at the
       northwest corner of the intersection of Routes 53 and 113 in Braidwood, Will County,
       Illinois, upon which they operated a grocery store. Plaintiffs had purchased the property and
       the grocery store in November 2005. The property ran in a northeasterly direction from
       Route 113 and along the line of, and adjacent to, Route 53. The property had previously
       consisted of two separate adjoining parcels: parcel one and parcel two. Parcel two abutted the
       intersection, and parcel one was located behind parcel two. At the back of, or behind, parcel
       one was a portion of Oak Street, which had been vacated in that area, and behind that was
       what has been referred to in this case as the “Polk-a-Dot” property. When plaintiffs
       purchased the whole property in 2005, they received a deed for each parcel; a survey of the
       whole property, which had been prepared by Joseph Gentile, a licensed Illinois surveyor; and
       a title commitment. The pertinent deed provided that the rear boundary of the property (the
       northeast property line) was at the centerline of vacated Oak Street. In addition, the title
       commitment provided a survey endorsement, which allowed plaintiffs to have another survey
       prepared at the title company’s expense if any problems arose.
¶4          In March 2007, defendant brought eminent domain proceedings against plaintiffs,
       seeking to take a portion of the property for a road-widening project. During the course of the
       eminent domain proceedings, a dispute arose between plaintiffs and defendant. Defendant
       had performed some additional construction work on a small area of land that was located in
       the rear, northeast corner of what plaintiffs believed to be their property. That area was
       outside the area of original taking and has been referred to in this case as the area of
       additional taking. In that area, defendant performed excavation and trenching work and


                                                   -2-
     installed a storm sewer, curb, gutter, and asphalt. When plaintiffs found out about the work,
     they requested that defendant either amend the complaint in the eminent domain proceedings
     or initiate separate eminent domain proceedings to ascertain and pay just compensation for
     the area of additional taking.
¶5       Defendant refused. Although defendant had previously offered plaintiffs compensation
     for the original taking based upon the whole property, including the area of additional taking,
     defendant took the position that there was a gap area or a disputed area in the rear of the
     property that plaintiffs either did not own or to which plaintiffs could not show ownership.
     Defendant’s position was based upon a plat of highways that had been prepared by
     defendant’s surveyor, Ronald Hodgen, an Illinois licensed surveyor, in about 2005. Hodgen
     had located the centerline of vacated Oak Street in the field by taking the dimensions that
     were provided in an older plat for the distance between the section line (a surveying point of
     reference) and the centerline of vacated Oak Street and by verifying those dimensions with
     the dimensions provided from the section line in the Polk-a-Dot deed. Based upon his
     research and his work in the field, Hodgen determined that the rear property line of plaintiffs’
     property was actually 25 feet further southwest in relation to Route 113 than the rear property
     line that had been drawn in the Gentile survey. In short, Hodgen determined that the abutting
     property line of the Polk-a-Dot property was at the northerly right-of-way line of vacated
     Oak Street and the rear property line of plaintiffs’ property was at the centerline of vacated
     Oak Street. Thus, according to Hodgen, there was a gap area or disputed area about 25 feet
     wide that was not covered by either property’s deed, although plaintiffs were occupying and
     maintaining the gap area and plaintiffs and their predecessor in title had paid the property
     taxes on that area. The gap area ran from the centerline of vacated Oak Street (the rear
     boundary line of plaintiffs’ property) to the northerly right-of-way line of vacated Oak Street
     (the abutting property line of the Polk-a-Dot property). Gentile had not had the deed for the
     Polk-a-Dot property when he had prepared his survey.
¶6       Plaintiffs and defendant were unable to resolve their dispute, and in May 2012, plaintiffs
     filed the instant mandamus action against defendant, seeking to have the trial court order
     defendant to initiate separate eminent domain proceedings for the area of additional taking.
     In August 2015, the case proceeded to a bench trial, which took multiple days to complete.
     During the course of the trial, the parties presented the testimony of several witnesses and
     numerous exhibits were admitted into evidence, including the deeds for the two parcels,
     Gentile’s survey, Hodgen’s plat of highways, some of the prior plats, and defendant’s
     procedure manual, among other things. In addition to establishing the information set forth
     above, the evidence presented at the trial established that Gentile, Hodgen, some of the
     workers involved in the construction project, and certain others all observed a concrete
     right-of-way marker in or near the area of additional taking where the construction work was
     performed (the construction work was performed between the right-of-way marker and the
     pavement of Route 53). The right of way was shown on both Gentile’s survey and Hodgen’s
     plat, although the actual marker had disappeared from the location prior to the trial.
¶7       As could be expected, the main thrust of plaintiffs’ case was the testimony and survey of
     Gentile. Gentile testified in great detail as to the methods he had used in completing the
     survey, the conclusions he had reached, and the reasons for those conclusions. In sum,
     Gentile opined that his survey correctly showed the rear property line of plaintiffs’ property
     and that plaintiffs owned the whole property, including the disputed area and the area of

                                                -3-
       additional taking. Gentile acknowledged, however, that he did not have the deed to the
       Polk-a-Dot property when he completed his survey and stated that when he learned there was
       a possible dispute over the rear boundary line of the property, he contacted the title company
       to ask if they would revise the legal description of the property to eliminate the references to
       the centerline of vacated Oak Street (to essentially comply with the amount of property that
       plaintiffs were actually occupying). A title company employee confirmed that plaintiffs’
       attorney had made a similar call or e-mail to the title company to request that the legal
       description be revised. Unbeknownst to Gentile, the title company refused that request.
       Gentile also acknowledged during his testimony that his survey showed a right of way for
       Route 53 in or near the area of additional taking.
¶8          The thrust of defendant’s case, on the other hand, was the testimony of Hodgen and the
       plat of highways he had prepared. Like Gentile, Hodgen testified at length as to the methods
       he had used in completing his plat of highways, the conclusions he had reached, and the
       reasons for those conclusions. In short, Hodgen opined that his plat of highways correctly
       showed the rear property line of plaintiffs’ property, that the pertinent deed did not include
       the disputed area or the area of additional taking, that Gentile’s survey was incorrect, and that
       there was a right of way for Route 53 in or near the area of additional taking.
¶9          After the evidence in the case had been concluded, the parties submitted written closing
       arguments, and the trial court took the case under advisement. In August 2016, the trial court
       issued its written ruling finding for defendant and rejecting plaintiffs’ claim for mandamus
       relief. In reaching that decision, the trial court found that Hodgen’s methodology was more
       reliable and accurate than Gentile’s and concluded, therefore, that plaintiffs had not
       established a clear right to mandamus relief because a substantial issue existed with regard to
       plaintiffs’ ownership of the disputed area (and, presumably, the area of additional taking).
       The trial court also found that the record was clear that the area of additional taking was
       within defendant’s preexisting right of way. As part of its ruling, the trial court awarded
       defendant its “[c]osts of suit.”
¶ 10        Following the ruling, defendant filed a posttrial motion to set the amount of costs
       awarded and to impose Rule 137 sanctions against plaintiffs for filing a frivolous mandamus
       action and for bringing the mandamus action for an improper purpose. After a hearing, the
       trial court denied defendant’s request to set the amount of costs at over $11,000 and, instead,
       set the amount of costs at just over $200. The trial court also denied defendant’s request for
       sanctions. Both sides appealed.

¶ 11                                            ANALYSIS
¶ 12                       I. Denial of Plaintiffs’ Claim for Mandamus Relief
¶ 13       On appeal, plaintiffs argue that the trial court erred after a bench trial in ruling for
       defendant on plaintiffs’ complaint for mandamus relief. Plaintiffs assert that the trial court’s
       ruling was based upon an incorrect finding that plaintiffs had failed to establish a clear right
       to mandamus relief, a finding that plaintiffs contend was against the manifest weight of the
       evidence. In support of their position on this issue, plaintiffs maintain that (1) the trial court,
       in making its decision, applied the wrong legal standard for a case such as this—a
       boundary-line dispute where one of the parties was claiming an ambiguity in the legal
       description of the property; (2) in this type of case, the intent of the parties to the underlying
       conveyance controls and the trial court’s role was to ascertain, and give effect to, that intent;

                                                    -4-
       (3) because the deed (or deeds) in this case was not ambiguous, the trial court should have
       ascertained the intent of the parties solely from the deed and should have found based upon
       the deed that plaintiffs owned both the disputed area and the area of additional taking and
       that plaintiffs had a clear right to mandamus relief; (4) even if the trial court implicitly found
       that the deed was ambiguous, it should have determined the intent of the parties from the
       legal description as a whole, the extrinsic evidence, and the facts and circumstances of the
       conveyance and found based upon the manifest weight of that evidence that plaintiffs owned
       both the disputed area and the area of additional taking and that plaintiffs had a clear right to
       mandamus relief; and (5) many of the trial court’s material conclusions, especially those
       related to the trial court’s assessment of Gentile’s and Hodgen’s credibility, were either not
       supported by the record or were contradicted by the record. For all of the reasons stated,
       plaintiffs ask that we reverse the trial court’s bench-trial ruling and order the trial court to
       issue an order of mandamus requiring defendant to initiate eminent domain proceedings as to
       the area of additional taking.
¶ 14       Defendant argues that the trial court’s bench-trial ruling was proper and should be
       upheld. Defendant asserts that the trial court’s finding—that plaintiffs had failed to establish
       a clear right to mandamus relief—was not against the manifest weight of the evidence. In
       support of that assertion, defendant contends that (1) plaintiffs’ argument is contrary to the
       law and not supported by the evidence; (2) by acknowledging that an inherent inconsistency
       exists in the legal description of the property and by arguing parole evidence is necessary to
       resolve that inconsistency, plaintiffs have admitted they do not have clear ownership of the
       area of additional taking; (3) plaintiffs are essentially trying to quiet title to the rear boundary
       line of their property, which is not proper in a mandamus action, especially when the
       neighboring landowner is not involved; (4) the trial court correctly found that Hodgen’s
       testimony was more credible and reliable that Gentile’s and correctly relied on Hodgen’s
       testimony in determining that plaintiffs did not own the area of additional taking and did not
       have a clear right to mandamus relief; and (5) the trial court correctly found that the work
       complained of in this case was performed in defendant’s own right of way, which negated
       plaintiffs’ claim for mandamus relief. For all the reasons set forth, defendant asks that we
       affirm the trial court’s bench-trial ruling in defendant’s favor on plaintiffs’ mandamus
       complaint.
¶ 15       Mandamus relief is an extraordinary remedy that is used to compel a public officer or
       body to perform a nondiscretionary official duty. McFatridge v. Madigan, 2013 IL 113676,
       ¶ 17. In order to obtain mandamus relief, the plaintiff must establish three elements: (1) that
       the plaintiff has a clear right to the relief requested, (2) that the public officer has a clear duty
       to act, and (3) that the public officer has clear authority to comply with an order granting
       mandamus relief. Id. As the elements indicate, mandamus relief may not be granted to direct
       the manner in which a discretionary act is performed, even if that act was performed in an
       erroneous manner. Turner-El v. West, 349 Ill. App. 3d 475, 479-80 (2004). In addition, and
       pertinent to the context of the present case, a complaint for mandamus relief is an appropriate
       mechanism to use to try to compel the Illinois Department of Transportation to file an
       eminent domain action. See Rosenthal v. City of Crystal Lake, 171 Ill. App. 3d 428, 437
       (1988). A trial court’s ruling on a complaint for mandamus relief will not be reversed on
       appeal unless it is against the manifest weight of the evidence. 1350 Lake Shore Associates v.
       Randall, 401 Ill. App. 3d 96, 102 (2010). A finding is against the manifest weight of the


                                                     -5-
       evidence only if the opposite conclusion is clearly evident or if the finding itself is
       unreasonable, arbitrary, or not based on the evidence presented. Id. To the extent, however,
       that we must determine whether the trial court applied the correct legal standard in making its
       decision, that question is one of law, which is subject to de novo review on appeal. See id.
¶ 16        In the present case, contrary to plaintiffs’ assertion, we find no indication that the trial
       court applied the wrong legal standard. Rather, plaintiffs confuse this action with an action
       against the adjacent property owner to establish the rear boundary line of the property. In this
       case, a mandamus action, plaintiffs had to show, among other things, that they had a clear
       right to mandamus relief. See McFatridge, 2013 IL 113676, ¶ 17. As the trial court found,
       plaintiffs failed in that burden. The evidence presented at the bench trial established that
       plaintiffs’ ownership of the disputed area and the area of additional taking was not clear.
       Furthermore, there was ample evidence presented to suggest that the work in question was
       confined to the area of defendant’s preexisting right of way. We conclude, therefore, that the
       trial court’s determination on the mandamus complaint was not against the manifest weight
       of the evidence and must be affirmed. See 1350 Lake Shore Associates, 401 Ill. App. 3d at
       102.

¶ 17                      II. Denial of Defendant’s Request for Illinois Supreme
                                         Court Rule 137 Sanctions
¶ 18       As its first point of contention on cross-appeal, defendant argues that the trial court erred
       in denying defendant’s request for Illinois Supreme Court Rule 137 sanctions against
       plaintiffs. Defendant asserts that sanctions were warranted because the record shows that
       plaintiffs were well aware before this mandamus action was filed, or at the very least, during
       the course of this mandamus action, that they could not show ownership of the disputed area
       and did not have a clear right to mandamus relief. The record also shows, according to
       defendant, that plaintiffs brought this mandamus action for an improper purpose—to use as
       leverage against, and to harass, defendant. Defendant asserts further that the trial court’s
       denial of defendant’s sanction request was inconsistent with, and contrary to, the findings
       that the trial court made in its bench-trial ruling. For the reasons stated, defendant asks us to
       reverse the trial court’s ruling on defendant’s sanction request and to award defendant the
       amount of sanctions that it requested or, in the alternative, to remand this case for the trial
       court to determine the appropriate amount of sanctions to impose.
¶ 19       Plaintiffs argue that the trial court’s sanction ruling was proper and should be upheld.
       Plaintiffs assert that defendant’s sanction motion was based on untrue assertions that were
       not supported by the record. Plaintiffs maintain, therefore, that the trial court’s denial of
       defendant’s request for Rule 137 sanctions should be affirmed.
¶ 20       Illinois Supreme Court Rule 137’s purpose is to prevent the filing of frivolous and false
       lawsuits. Peterson v. Randhava, 313 Ill. App. 3d 1, 7 (2000). Rule 137 authorizes a court to
       impose sanctions against a party or attorney who files a motion or pleading that does not
       have a well-grounded factual basis; that is not supported by existing law; that lacks a
       good-faith basis for a modification, reversal, or extension of the law; or that is brought for an
       improper purpose. Ill. S. Ct. R. 137 (eff. July 1, 2013); Peterson, 313 Ill. App. 3d at 6-7. A
       party who requests sanctions bears the burden of proving that sanctions are warranted. See
       Carus Chemical Co. v. Calciquest, Inc., 341 Ill. App. 3d 897, 901 (2003). A trial court’s
       ruling on a request for Rule 137 sanctions will generally not be reversed on appeal absent an

                                                   -6-
       abuse of discretion. Id. The threshold for finding an abuse of discretion is a high one and will
       not be overcome unless it can be said that the trial court’s ruling was arbitrary, fanciful, or
       unreasonable or that no reasonable person would have taken the view adopted by the trial
       court. See Blum v. Koster, 235 Ill. 2d 21, 36 (2009); In re Leona W., 228 Ill. 2d 439, 460
       (2008).
¶ 21       Having reviewed the record in the present case, we find that the trial court did not
       commit an abuse of discretion by denying defendant’s request for Rule 137 sanctions against
       plaintiffs. Contrary to what defendant suggests, the trial court did not find as part of its
       bench-trial ruling that plaintiffs’ case was frivolous or that it was brought for an improper
       purpose. Defendant has attempted to broaden the trial court’s findings to justify an award of
       sanctions. This was a difficult case with an unusual set of facts, and we cannot say that, under
       the present circumstances, the trial court’s ruling on sanctions was arbitrary, fanciful, or
       unreasonable, or that no reasonable person would have taken the view adopted by the trial
       court. See Blum, 235 Ill. 2d at 36; Leona W., 228 Ill. 2d at 460. We, therefore, reject
       defendant’s argument on this issue.

¶ 22                    III. Denial of the Amount of Costs Requested by Defendant
¶ 23       As its final contention on cross-appeal, defendant argues that the trial court erred in the
       amount of costs it awarded defendant. Defendant asserts that the trial court misinterpreted the
       definition of costs as provided for in section 14-105 of the mandamus statute (735 ILCS
       5/14-105 (West 2014)) and should have interpreted that term in a much broader manner to
       include all costs actually incurred, consistent with the way the term is interpreted in inverse
       condemnation proceedings (see 735 ILCS 30/10-5-65 (West 2014)) and in proceedings in
       federal court. Defendant asks, therefore, that we reverse the trial court’s order on costs and
       award the amount of costs that defendant requested or, in the alternative, that we remand this
       case for the trial court to determine the appropriate amount of costs to award.
¶ 24       Plaintiffs argue that the trial court’s ruling on the amount of costs was proper and should
       be upheld. Plaintiffs assert that the trial court correctly interpreted the term, “costs,” in the
       mandamus statute in a narrow manner as was consistent with the interpretation that is given
       to the term under section 5-109 of the Code of Civil Procedure (Code) (735 ILCS 5/5-109
       (West 2014)). Plaintiffs ask, therefore, that we affirm the trial court’s order as to the amount
       of costs awarded to defendant.
¶ 25       Statutes allowing for the recovery of costs are in derogation of common law and must be
       narrowly construed. Vicencio v. Lincoln-Way Builders, Inc., 204 Ill. 2d 295, 300 (2003). A
       party recovering costs under a statute or supreme court rule, therefore, may only recover
       those costs that the statute or rule specifically allows. See id.; Boehm v. Ramey, 329 Ill. App.
3d 357, 366 (2002). A trial court’s award of costs in a civil case will generally not be
       reversed on appeal absent an abuse of discretion. Boehm, 329 Ill. App. 3d at 366. The
       resolution of this particular issue, however, turns on an interpretation of the costs provision
       of the mandamus statute. The interpretation of a statute is subject to de novo review on
       appeal. Gaffney v. Board of Trustees of the Orland Fire Protection District, 2012 IL 110012,
       ¶ 50.
¶ 26       When interpreting a statute, we must be mindful of the rules of statutory construction.
       The fundamental rule of statutory construction is to ascertain and give effect to the intent of
       the legislature. Id. ¶ 56. The most reliable indicator of that intent is the language of the statute

                                                    -7-
       itself. Id. In determining the plain meaning of statutory terms, a court should consider the
       statute in its entirety and keep in mind the subject the statute addresses and the apparent
       intent of the legislature in enacting the statute. Blum, 235 Ill. 2d at 29; 5 ILCS 70/1.01 (West
       2014) (in construing a statute, “[a]ll general provisions, terms, phrases and expressions shall
       be liberally construed in order that the true intent and meaning of the General Assembly may
       be fully carried out”). If the statutory language is clear and unambiguous, it must be applied
       as written, without resorting to further aids of statutory construction. Gaffney, 2012 IL
110012, ¶ 56. A court may not depart from the plain language of the statute and read into it
       exceptions, limitations, or conditions that are not consistent with the express legislative
       intent. Id.
¶ 27       As the parties’ arguments indicate, the relevant statutes on this issue are section 14-105
       of the mandamus statute, section 5-109 of the Code, and section 10-5-65 of the Eminent
       Domain Act. Those statutes provide as follows:
                    “§ 14-105. Judgment—Costs. If judgment is entered in favor of the plaintiff, the
                plaintiff shall recover damages and costs. If judgment is entered in favor of the
                defendant, the defendant shall recover costs.” 735 ILCS 5/14-105 (West 2014).
                    “§ 5-109. Defendant to recover costs. If any person sues in any court of this state,
                in any action, wherein the plaintiff may have costs in case judgment is entered in
                favor of the plaintiff and the action is voluntarily dismissed by the plaintiff or is
                dismissed for want of prosecution or judgment is entered against the plaintiff, then
                judgment shall be entered in favor of defendant to recover defendant’s costs against
                the plaintiff (except against executors or administrators prosecuting in the right of
                their testator or intestate), to be taxed, and the costs shall be recovered of the plaintiff,
                by like process as the plaintiff may have had against the defendant, in case judgment
                had been entered for such plaintiff.” 735 ILCS 5/5-109 (West 2014).
                    “§ 10-5-65. Reimbursement; inverse condemnation. When the condemning
                authority is required by a court to initiate condemnation proceedings for the actual
                physical taking of real property, the court rendering judgment for the property owner
                and awarding just compensation for the taking shall determine and award or allow to
                the property owner, as part of that judgment or award, further sums as will, in the
                opinion of the court, reimburse the property owner for the owner’s reasonable costs,
                disbursements, and expenses, including reasonable attorney, appraisal, and
                engineering fees actually incurred by the property owner in those proceedings.” 735
                ILCS 30/10-5-65 (West 2014).
¶ 28       When we compare the language of all three statutes, it becomes immediately apparent
       that the language of section 10-5-65 of the Eminent Domain Act was drafted to apply much
       more broadly than the other two statutes, as section 10-5-65 allows for the recovery of
       “reasonable costs, disbursements, and expenses” and specifies some of the types of items that
       may be recovered. Id. Sections 14-105 and 5-109, on the other hand, which are both part of
       the Code of Civil Procedure, were drafted much more narrowly and allow only for the
       recovery of “costs” (735 ILCS 5/5-109, 14-105 (West 2014)), not for the recovery of “costs,
       disbursements, and expenses” (735 ILCS 30/10-5-65 (West 2014)). In addition, as the case
       law indicates, costs statutes must be narrowly construed. See Vicencio, 204 Ill. 2d at 300.
       Applying a narrow construction in the present case, we find that the trial court correctly
       awarded defendant only its filing fee and summons costs. See id. A broader application of the

                                                     -8-
       mandamus statute’s costs provision must come from the legislature and not from the courts.
       See Gaffney, 2012 IL 110012, ¶ 56 (a court will not depart from the plain language of the
       statute and read into it exceptions, limitations, or conditions that are not consistent with the
       express legislative intent).

¶ 29                                       CONCLUSION
¶ 30      For the foregoing reasons, we affirm the judgment of the circuit court of Will County.

¶ 31      Affirmed.




                                                  -9-